Exhibit 10.2

 

FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into this 28th day of August, 2012, but effective as of August 29, 2012
(the “Closing Date”), by and between SILICON VALLEY BANK (“Bank”) and SPLUNK
INC., a Delaware corporation (“Borrower”).

 

RECITALS

 

A.                                    Bank and Borrower have entered into that
certain Loan and Security Agreement dated as of May 29, 2009 (as the same has
been amended, modified, supplemented or restated, the “Loan Agreement”).

 

B.                                    Bank has extended credit to Borrower for
the purposes permitted in the Loan Agreement.

 

C.                                    Borrower has requested that Bank amend the
Loan Agreement to extend the Revolving Line Maturity Date and make certain other
revisions to the Loan Agreement as more fully set forth herein.

 

D.                                    Although Bank is under no obligation to do
so, Bank is willing to extend the Revolving Line Maturity Date and amend certain
provisions of the Loan Agreement, all on the terms and conditions set forth in
this Agreement, so long as Borrower complies with the terms, covenants and
conditions set forth in this Agreement in a timely manner.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Agreement, including its preamble and recitals, shall have
the meanings given to them in the Loan Agreement.

 

2.                                      Amendment to Loan Agreement.

 

2.1                               Section 13 (Definitions).  The term “Revolving
Line Maturity Date” set forth in Section 13.1 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“Revolving Line Maturity Date” is October 29, 2012.

 

--------------------------------------------------------------------------------


 

3.                                      Limitation of Amendment.

 

3.1                               The amendment set forth in Section 2 above is
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Agreement shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Agreement, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Agreement (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Agreement and to perform its obligations under the Loan
Agreement, as amended by this Agreement;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Closing Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Agreement, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Agreement, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Agreement and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Agreement, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and

 

2

--------------------------------------------------------------------------------


 

4.7                               This Agreement has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Prior Agreement.  The Loan Documents are
hereby ratified and reaffirmed and shall remain in full force and effect. This
Agreement is not a novation and the terms and conditions of this Agreement shall
be in addition to and supplemental to all terms and conditions set forth in the
Loan Documents. In the event of any conflict or inconsistency between this
Agreement and the terms of such documents, the terms of this Agreement shall be
controlling, but such document shall not otherwise be affected or the rights
therein impaired.

 

6.                                      Counterparts.  This Agreement may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

7.                                      Effectiveness.  This Agreement shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Agreement by each party hereto and (b) payment of Bank’s legal fees and expenses
in connection with the negotiation and preparation of this Agreement for which
Bank has provided Borrower an invoice on or prior to the Closing Date.

 

[Signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

BANK

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Nick Tsiagkas

 

 

Name:  Nick Tsiagkas

 

 

Title:  Relationship Manager

 

 

 

 

 

 

 

BORROWER

 

 

 

 

 

SPLUNK INC.

 

 

 

 

 

 

By:

/s/ David Conte

 

 

Name:  David Conte

 

 

Title:  CFO

 

 

[Signature Page to 4th Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------